Name: Regulation (EEC) No 881/73 of the Council of 26 March 1973 amending Council Regulations (EEC) No 766/68 and 1052/68 relating to sugar, cereals and rice, with reference to the advance fixing of refunds
 Type: Regulation
 Subject Matter: trade policy;  tariff policy;  plant product;  beverages and sugar;  foodstuff
 Date Published: nan

 No L 86/30 Official Journal of the European Communities 31.3.73 REGULATION (EEC) No 881/73 OF THE COUNCIL of 26 March 1973 amending Council Regulations (EEC) No 766/68 and 1052/68 relating to sugar, cereals and rice, with reference to the advance fixing of refunds THE COUNCIL OF THE EUROPEAN COMMUNITIES, lations ( EEC) No 433/72 ( 8 ) and No 1052/68 ( 9 ) of 23 July 1968 concerning the import and export system for products processed from cereals and from rice, as last amended by Regulation (EEC ) No 2728/71 ( 10 ), are not sufficiently precise as regards the said hour of the day by which applications for licences must be lodged ; whereas it is desirable that they be supplemented accordingly ; HAS ADOPTED THIS REGULATION : Article 1 Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation No 120/67/EEC ( x ), of 13 June 1967 on the common organization of the market in cereals, as last amended by the Act ( 2 ) concerning the Conditions of Accession and the Adjustments to the Treaties, and in particular Article 6 (5 ) thereof; Having regard to Council Regulation No 359/67/EEC ( 3 ), of 25 July 1967 on the common organization of the market in rice, as last amended by the said Act, and in particular Article 17 (5 ) thereof ; Having regard to Council Regulation No 1009/67/EEC (4 ) of 18 December 1967 on the common organization of the market in sugar, as last amended by Regulation (EEC) No 174/73 ( 5 ), and in particular Article 17 (2 ) thereof ; Having regard to the proposal from the Commission ; Whereas Council Regulation (EEC ) No 2429/72 (") of 21 November 1972 concerning the suspension of the application of the provisions for the advance fixing of levies and export refunds in different sectors of the common organization of the market provides for certain measures which specify by what hour of the day applications for licences must be lodged, accompanied by a request for such advance fixing ; Whereas Council Regulation No 766/68 (') of 18 June 1968 laying down general rules for granting export refunds on sugar, as last amended by Regu ­ The following shall be substituted for Article 11 (2 ) of Regulation (EEC) No 766/68 : '2 . However, the amount of the refund or the basic amount of the refund in force on the day on which the application is lodged shall be applied to an export transaction to be effected during the validity of the licence , at the request of the applicant, such request to be lodged at the same time as the application for a licence , and in any event before 13.00 hours .' Article 2 The following shall be substituted for Article 7 ( 1 ) and the first sentence of Article 7 (2 ) of Regulation (EEC ) No 1052/68 : 'The refund in force on the day on which the application for a licence is lodged shall be applied O OJ No 117, 19 . 6 . 1967, p . 2269/67. ( 2 ) OJ No L 73 , 27. 3 . 1972, p . 14. ( 3 ) OJ No 174, 31 . 7. 1967, p . 1 . ( 4 ) OJ No 308 , 18 . 12 . 1967, p . 11 . ( 5 ) OJ No L 25 , 30 . 1 . 1973 , p . 1 . ( 6 ) OJ No L 264, 23 . 11 . 1972, p . 1 . ( 7 ) OINoL 143 , 25 . 6 . 1968 , p . 6 . (*) Oj No L 53 , 2 . 3 . 1972, p . 1 . ( ») OJ No L 179 , 25 . 7 . 1968 , p . 8 . ( 10 ) OJ No L 282, 23 . 12 . 1971 , p . 15 . 31.3.73 Official Journal of the European Communities No L 86/31 threshold price in force during the month of exportation for the basic product or products .' to a transaction to be carried out during the validity of the licence, at the request of the applicant, such request to be lodged at the same time as the application for a licence and in any event before 13.00 hours . In the case referred to in the foregoing paragraph the refund shall be adjusted by reference to the Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 March 1973 . For the Council The President A. LAVENS